Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 18, 2005                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

  127730-1                                                                                             Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  JAMES SCHENDEN AND
  CAROLYN SCHENDEN
                Plaintiffs-Appellees,
                                                                    SC: 127730-1
  V                                                                 COA: 244389, 245805
                                                                    Oakland CC: 01-028622-AA
  ADDISON TOWNSHIP AND
  ADDISON TOWNSHIP ZONING
  BOARD OF APPEALS,
                Defendants-Appellants.
  _________________________________
        On order of the Court, a stipulation signed by counsel for the parties agreeing to the
  dismissal of the application for leave to appeal is considered and the application for leave
  to appeal is DISMISSED with prejudice and without costs.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 18, 2005                   _________________________________________
                                                                               Clerk